Citation Nr: 0305033	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  00-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for 
temporomandibular joint syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran had over eight years of active service 
terminating in the verified period from January 1987 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for temporomandibular joint syndrome and assigned that 
disability a noncompensable rating.  The veteran perfected an 
appeal as to the assigned rating.    


FINDINGS OF FACT

In a statement dated in January 2003, received prior to the 
promulgation of an appellate decision, the appellant withdrew 
the appeal regarding the issue of entitlement to an initial 
compensable disability rating for temporomandibular joint 
syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).

In this case, in a July 1999 rating decision, the RO granted 
service connection for temporomandibular joint syndrome and 
assigned that disability a noncompensable (zero percent) 
rating.  The veteran expressed disagreement with the July 
1999 rating decision as to the rating assigned for that 
disability.  

The veteran was furnished a Statement of the Case in February 
2000 and in May 2000 a substantive appeal was filed.  The 
veteran submitted a VA Form 21- 4138, Statement in Support of 
Claim, dated in January 2003 and transmitted via facsimile 
from the RO to the Board in March 2003.  In that form, the 
appellant stated that he requested to withdraw his appeal 
regarding any claims pending.  The Board finds that the 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with regard to that claim.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal of the claim of entitlement to an initial 
compensable rating for temporomandibular joint syndrome is 
dismissed.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

